EXHIBIT 10.4




VOTING AGREEMENT




This VOTING AGREEMENT (this “Agreement”), is made and entered into on and as of
August 24, 2012, by and between Therapeutic Solutions International, Inc., a
Nevada corporation (“TSOI”), and James P. Boyd (“Stockholder”).




RECITALS




A.

Concurrently with the execution of this Agreement, TSOI, Stockholder and/or
certain other parties are entering into a Master Dispute Resolution Agreement,
an Escrow Agreement (“Escrow Agreement”), and a License Agreement (collectively,
the “Related Agreements”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Related Agreements.




B.

As of the date hereof, Stockholder is the owner of shares of TSOI common stock
represented, or ostensibly represented, by TSOI common stock certificates
NS1-1044 and NS1-1058 (all such shares, the “Shares”).




C.

As a material inducement to TSOI to enter into the Related Agreements, TSOI
desires Stockholder to agree, and Stockholder is willing to agree, to vote the
Shares as specified herein.




AGREEMENT

In consideration of the foregoing and the representations, warranties, covenants
and agreements set forth in this Agreement, the parties agree as follows:




1. 

Voting of Shares.




1.1

Agreement to Vote Shares. Stockholder hereby covenants and agrees that during
the period commencing on the date hereof and continuing until February 1, 2013,
at any meeting (whether annual or special and whether or not an adjourned or
postponed meeting) of the stockholders of TSOI, however called, and in any
action by written consent of the stockholders of TSOI, Stockholder shall appear
at the meeting or otherwise cause any and all Shares to be counted as present
thereat for purposes of establishing a quorum and vote (or cause to be voted)
any and all Shares: (i) in favor of any proposal which is hereafter approved by
TSOI’s Board of Directors, to amend TSOI’s articles of incorporation solely to
change the number of authorized shares of common stock of TSOI to any number of
shares which is designated in such proposal and which is at least 100,000,000;
and (ii) to abstain as to any and all other proposals of any kind and on any
subject whatsoever.




1.2

Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder agrees to deliver to TSOI a proxy in the form attached hereto as
Exhibit A (the “Proxy”), which shall be irrevocable, with respect to the Shares,
subject to the other terms of this Agreement.




2. 

Transfer and Other Restrictions. Stockholder represents, covenants and agrees
that, except for the proxy granted in Section 1.2 hereof and as contemplated by
this Agreement: (i) Stockholder shall not, directly or indirectly, during the
period commencing on the date hereof and continuing until February 1, 2013,
offer for sale or agree to sell, transfer, tender, assign, pledge, hypothecate
or otherwise dispose of or enter into any contract, option or other arrangement
or understanding with respect to, or consent to, the offer for sale, sale,
transfer, tender, pledge, hypothecation, encumbrance, assignment or other
disposition of, or create any encumbrance of any nature whatsoever with respect
to, any or all of the Shares or any interest therein; (ii) Stockholder shall not
grant any proxy or power of attorney, or deposit any Shares into a voting trust
or enter into a voting agreement or other arrangement, with respect to the
voting of Shares (each a “Voting Proxy”) except as provided by this Agreement;
and (iii) Stockholder has not granted, entered into or otherwise created any
Voting Proxy which is currently (or which will hereafter become) effective, and
if any Voting Proxy has been created, such Voting Proxy is hereby revoked.
Notwithstanding the foregoing, and for avoidance of doubt, Stockholder is not
restricted by this Agreement from transferring or otherwise disposing of any
shares of common stock of TSOI, other than the Shares.








1







--------------------------------------------------------------------------------




3. 

Representations and Warranties of Stockholder. Stockholder represents and
warrants to TSOI that:




3.1

Non-Contravention. The execution, delivery and performance of this Agreement
does not, and the consummation of the transactions contemplated hereby and
compliance with the provisions hereof will not, violate any agreement to which
Stockholder is a party. .




3.2

Litigation. To the knowledge of Stockholder there is no action pending or
threatened with respect to his ownership of the Shares, nor to the knowledge of
Stockholder is there any judgment, decree, injunction or order of any applicable
governmental entity or arbitrator outstanding which would prevent the carrying
out by Stockholder of his obligations under this Agreement or any of the
transactions contemplated hereby, declare unlawful the transactions contemplated
hereby or cause such transactions to be rescinded.




3.3

Title. The Shares are free and clear of any encumbrances that, individually or
in the aggregate, would impair the ability of Stockholder to perform
Stockholder’s obligations hereunder or prevent, limit or restrict in any respect
the consummation of any of the transactions contemplated hereby.




3.4

Power. Stockholder has sole voting power and sole power to issue instructions
with respect to the matters set forth in Section 1 and Section 2 hereof and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Shares, with no limitations, qualifications or
restrictions on such rights.




4. 

Representations and Warranties of TSOI. TSOI represents and warrants to
Stockholder that:




4.1

Non-Contravention. The execution, delivery and performance of this Agreement
does not, and the consummation of the transactions contemplated hereby and
compliance with the provisions hereof will not, violate any agreement to which
TSOI is a party.




4.2

Litigation. To the knowledge of TSOI there is no action pending or threatened
with respect to Stockholder’s ownership of the Shares, nor to the knowledge of
TSOI is there any judgment, decree, injunction or order of any applicable
governmental entity or arbitrator outstanding which would prevent the carrying
out by Stockholder of his obligations under this Agreement or any of the
transactions contemplated hereby, declare unlawful the transactions contemplated
hereby or cause such transactions to be rescinded.




5. 

Further Assurances. Subject to the terms of this Agreement, from time to time,
Stockholder shall execute and deliver such additional documents and use
commercially reasonable efforts to take, or cause to be taken, all such further
actions, and to do or cause to be done, all things reasonably necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.




6. 

Miscellaneous. .




6.1

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.




6.2

Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.




6.3

Specific Performance; Injunctive Relief; Attorneys Fees. The parties hereto
acknowledge that TSOI may be irreparably harmed and that there will be no
adequate remedy at law for a violation of any of the covenants or agreements of
Stockholder set forth herein. Therefore, it is agreed that, in addition to any
other remedies that may be available to TSOI upon any such violation, TSOI shall
have the right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to TSOI at law or in equity
and Stockholder hereby irrevocably and unconditionally waives any objection to
TSOI seeking so to enforce such covenants and agreements by specific
performance, injunctive relief and other means. If any action, suit or other
proceeding (whether at law, in equity or otherwise) is instituted concerning or
arising out of this Agreement or any transaction contemplated hereunder, the
prevailing party shall recover, in addition to any other remedy granted to such
party therein, all such party’s costs and attorneys fees incurred in connection
with the prosecution or defense of such action, suit or other proceeding.




6.4

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law thereof.





2







--------------------------------------------------------------------------------




6.5

 Entire Agreement. The Related Agreements, this Agreement and the Proxy granted
hereunder constitute and contain the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersede any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties respecting the subject matter hereof.




6.6

 Extension of Date. In the event that TSOI has satisfied all seven of the
conditions set forth in Section 3 of the Escrow Agreement but, nonetheless, as a
result of an objection, claim or demand presented by Stockholder or any
Affiliate of Stockholder (or any lawyer for Stockholder or any Affiliate of
Stockholder), the Escrow Agent has not by January 28, 2013 delivered the Shares
pursuant to the Escrow Agreement to either TSOI or Stockholder (i.e., neither
TSOI nor Stockholder receives the Shares from the Escrow Agent), then all
references herein to “February 1, 2013”shall be deemed to refer instead to the
5th day after the Escrow Agent delivers the Shares pursuant to the Escrow
Agreement either to TSOI or to Stockholder.




6.7

No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in TSOI any direct or indirect ownership or incidence of ownership of or
with respect to the Shares.




IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.




 

 

THERAPEUTIC SOLUTIONS INTERNATIONAL, INC.

 




 

By: /s/ Tim G. Dixon                                      

/s/ James P. Boyd                                                   

Title: President                                               

JAMES P. BOYD

 

 

 

 








3







--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY




The undersigned stockholder (“Stockholder”) of Therapeutic Solutions
International, Inc, a Nevada corporation (“TSOI”), hereby irrevocably appoints
and constitutes the Chief Financial Officer of TSOI (the “Proxyholder”), the
agent, attorney-in-fact and proxy of the undersigned, with full power of
substitution and resubstitution, to the extent of the undersigned’s rights with
respect to all shares of TSOI common stock represented, or ostensibly
represented, by TSOI common stock certificates NS1-1044 and NS1-1058, (the
“Shares” as defined in that certain Voting Agreement of even date herewith
between TSOI and Stockholder (the “Voting Agreement”), to vote and only to vote
the Shares as follows: the Proxyholder named above is empowered at any time
before termination of this proxy to exercise all voting and other rights
(including, without limitation, the power to execute and deliver written
consents with respect to the Shares) of the undersigned at every annual, special
or adjourned meeting of TSOI’s stockholders, and in every written consent in
lieu of any such meeting, or otherwise, (i) in favor of any proposal which is
hereafter approved by TSOI’s Board of Directors, to amend TSOI’s articles of
incorporation solely to change the number of authorized shares of common stock
of TSOI to any number of shares which is designated in such proposal and which
is at least 100,000,000; and (ii) to abstain as to any and all other proposals
of any kind and on any subject whatsoever.




The proxy granted by Stockholder to the Proxyholder hereby is granted as of the
date of this Irrevocable Proxy in order to secure the obligations of Stockholder
set forth in Section 1.1 of the Voting Agreement, and is irrevocable in
accordance with subsection (5) of Section 355 of Chapter 78 of the Nevada
Revised Statutes.




Upon the execution hereof, all prior proxies given by the undersigned with
respect to the Shares are hereby revoked and no subsequent proxies will be given
until such time as this proxy shall be terminated in accordance with its terms.
Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned. The undersigned Stockholder authorizes the
Proxyholder to file this proxy and any substitution or revocation of
substitution with the Secretary of TSOI and with any Inspector of Elections at
any meeting of the stockholders of TSOI.




This proxy shall terminate on February 1, 2013, unless the date references to
“February 1, 2013” in the Voting Agreement have, by operation of Section 6.6 of
the Voting Agreement, been changed, in which case this proxy shall terminate on
the date to which such date references in the Voting Agreement have, by
operation of Section 6.6 of the Voting Agreement, been so changed.




This proxy is irrevocable and shall survive the insolvency, incapacity, death,
liquidation or dissolution of the undersigned.




 

 

Dated:  August 24, 2012

 

 

JAMES P. BOYD








4





